Name: 2007/514/Euratom: Council Decision of 10 July 2007 appointing members of the Advisory Committee of the Euratom Supply Agency
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  European construction
 Date Published: 2007-07-21

 21.7.2007 EN Official Journal of the European Union L 190/15 COUNCIL DECISION of 10 July 2007 appointing members of the Advisory Committee of the Euratom Supply Agency (2007/514/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second and third subparagraphs of Article 54 thereof, Having regard to Article X of the Statutes of the Euratom Supply Agency (1) as last amended by Decision 95/1/EC, Euratom, ECSC of 1 January 1995 (2), Having regard to the Council Decision of 12 July 2005 appointing the members of the Advisory Committee of the Euratom Supply Agency (3), Having regard to the opinion of the Commission, Whereas: (1) The term of office of the members of the Advisory Committee of the Euratom Supply Agency expired on 28 March 2007. (2) The members of the Committee for the period from 29 March 2007 to 28 March 2009 should be appointed, having regard to the nominations submitted by the Governments of the Member States, HAS DECIDED AS FOLLOWS: Sole Article The following persons are hereby appointed members of the Advisory Committee of the Euratom Supply Agency: Belgium (3 places) Mr ThÃ ©o VAN RENTERGEM Mr GÃ ©rard PAULUS Mr Jean VAN VLIET Czech Republic (3 places) Mr Miroslav Ã EDINA Mr ZdenÃ k HUBÃ Ã EK Mr VladimÃ ­r HLAVINKA Denmark (2 places) (4) Mr Casper LEIHOLT Germany (6 places) Mr Walter SANDTNER Mr Thomas LEHLE Mr Joachim OHNEMUS Mr Kurt SCHREIBER Mr Klaus TÃ GDER Mr Gerhard HOTTENROTT Estonia (1 place) Ms Merle LUST Greece (3 places) Mr Konstantinos POTIRIADIS Mr Ioannis G. KOLLAS Ms Anastasia SAVVIDOU Spain (5 places) Mr Rafael MÃ RQUEZ OSORIO Mr JosÃ © Manuel REDONDO Ms Maria JesÃ ºs ONEGA Mr GermÃ ¡n GARCÃ A-CALDERÃ N Mr Eduardo GONZÃ LEZ France (6 places) Mr Thierry ARNOLD Mr Louis-FranÃ §ois DURRET Ms Marie-Claire GUYADER Ms Caroline JORANT Ms Jeanne MARCUCCI Mr Jean-Luc SALANAVE Ireland (1 place) Mr Patrick Terence SHERIDAN Italy (6 places) Mr Ugo BOLLETTINI Mr Raffaele DI SAPIA Mr Angelo PAPA Mr Roberto RANIERI Mr Giuseppe SEDDA Mr Paolo VENDITTI Cyprus (1 place) Mr Panicos DEMETRIADES Latvia (1 place) Mr Andrejs SALMIÃ Ã Lithuania (1 place) Mr Donaldas JASULAITIS Hungary (3 places) Mr KristÃ ³f HORVÃ TH Mr Attila NAGY Ms Ã gnes Bajor SZÃ LNÃ  Netherlands (3 places) Mr Jan WIEMAN Mr Huub RAKHORST Ms Marlies HOEDEMAKERS Austria (2 places) Mr Andres MOLIN Ms Christine GÃ STL Poland (5 places) (5) Mr Grzegorz KRZYSZTOSZEK Ms ElÃ ¼bieta WRÃ BLEWSKA Mr Jacek Tadeusz KANIEWSKI Portugal (3 places) (6) Mr JosÃ © Joaquim GONÃ ALVES MARQUES Mr LuÃ ­s JosÃ © RODRIGUES DA COSTA Slovenia (1 place) Mr Ivo NOVAK Slovakia (2 places) Mr MariÃ ¡n NANIAÃ Mr Eduard Ã URÃ EK Finland (2 places) Mr Riku Eino Juhani HUTTUNEN Ms Tuula Inkeri PURRA Sweden (3 places) Mr Sven-Olov ERICSON Mr Ali ETEMAD Mr Sven NORDLÃ F United Kingdom (6 places) Ms Megan PRESTON Mr David POWELL Mr Mark ELLIOTT Mr John LUKE Mr Martin OLIVA Ms Louise ROBSON Romania (4 places) Mr Dragos Paul POPESCU Mr Razvan Eugen NICOLESCU Mr Tudor LAVRIC Ms Elena POPESCU Bulgaria (2 places) Mr Mitko YANKOV Ms Katerina KOSTADINOVA Done at Brussels, 10 July 2007. For the Council The President F. TEIXEIRA DOS SANTOS (1) OJ 27, 6.12.1958, p. 534/58. (2) OJ L 1, 1.1.1995, p. 1. (3) OJ C 178, 20.7.2005, p. 1. (4) One place remains vacant at this stage. (5) Two places remain vacant at this stage. (6) One place remains vacant at this stage.